Citation Nr: 1442971	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-48 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected right knee patellofemoral syndrome (herein right knee disability), for the period prior to October 11, 2011, and a disability rating in excess of 10 percent for the period thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 2005 to August 2008.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to service connection for a right knee disability and assigned a 0 percent (non-compensable) disability rating, effective August 2008.  A November 2011 rating decision by the same RO increased the right knee disability rating to 10 percent, effective October 11, 2011.  

The Veteran testified at a July 2014 hearing before the undersigned Veterans Law Judge in Winston-Salem, North Carolina.  A transcript of the hearing is of record.

Subsequent to the last Supplemental Statement of the Case issued in November 2011, additional evidence has been associated with the claims file.  As the Veteran's claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence in the first instance.  

A claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is not able to work because of his service-connected right knee disability, and therefore, a TDIU claim is not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Veteran's most recent VA examination in relation to his service-connected right knee disability was in October 2011.  At the July 2014 hearing, the Veteran's representative stated "[s]o in your opinion, you would say that your knee has become, since you've been rated, your knee has become steadily worse" and the Veteran responded affirmatively.  Additionally, a July 2014 VA examination for the Veteran's service-connected left knee disability (which is not on appeal) contained findings, including range of motion measurements, for the Veteran's right knee.  At the July 2014 hearing, the Veteran stated that actual range of motion testing was not conducted at that examination.  As the testimony at the July 2014 hearing indicates possible increased severity of the Veteran's service-connected right knee disability, and the lack of clarity on the adequacy of the July 2014 examination, he must be afforded a new VA examination to address the current severity of this condition.  Finally, at the July 2014 hearing, the Veteran referenced receiving "on and off" treatment from VA for his service-connected right knee disability; as such all outstanding VA treatment records must be obtained.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from June 2014.  

2.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected right knee disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  
3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

